Citation Nr: 0404501	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  96-48 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left shoulder 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for cervical 
osteoarthritis.

4.  Entitlement to an increased evaluation for residuals of 
left hand ring and little finger injury, currently evaluated 
as 20 percent disabling.

5.  Entitlement to a compensable evaluation for a left wrist 
ganglion cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to November 
1945, from September 1950 to September 1952 and from November 
1954 to May 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The issues of entitlement to a compensable rating under 
38 C.F.R. § 3.324, whether new and material evidence had been 
received to reopen a claim for entitlement to service 
connection for a psychiatric disorder, and entitlement to 
service connection for hypertension were also developed for 
appellate review; however, these issues were withdrawn at the 
time of the veteran's April 1997 hearing.  Accordingly, the 
appeal with respect to those issues is withdrawn.  See 
38 C.F.R. § 20.204 (2003).  

(The decision below grants the veteran's application to 
reopen two previously denied claim.  Consideration of the 
underlying merits of these claims, along with consideration 
of the left hand rating issue, is deferred pending completion 
of the development sought in the remand below.)


FINDINGS OF FACT

1.  A back disorder was not shown to be present in service or 
until years thereafter and is not related to the veteran's 
periods of military service.

2.  The veteran was denied service connection for a cervical 
spine disorder in May 1971.  The veteran failed to perfect a 
timely appeal.

3.  The evidence associated with the claims file subsequent 
to the May 1971 decision is new, and is so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.  

4.  The veteran was denied service connection for a left 
shoulder disorder in October 1983.  The veteran failed to 
perfect a timely appeal.  

5.  The evidence associated with the claims file subsequent 
to the October 1983 decision is new, and is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  

6.  The veteran's service-connected ganglion cyst of the left 
wrist is manifested by a one-half centimeter cyst on the 
dorsal side of the wrist that is sometimes tender to 
palpation with a noncompensable limitation of motion.




CONCLUSIONS OF LAW

1.  The veteran does not have a back disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for cervical 
osteoarthritis has been submitted.  38 U.S.C.A. §§ 1110, 
1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a left 
shoulder disorder has been submitted.  38 U.S.C.A. §§ 1110, 
1131, 5108, 7105; 38 C.F.R. § 3.156(a) (2001).

4.  The criteria for a compensable evaluation for a ganglion 
cyst of the left wrist have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7803, 
7804, 7805 (2002); 38 C.F.R. §§ 4.71a, 4.118, Diagnostic 
Codes 5215, 7803, 7804, 7805 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection
A.  Background

The veteran served on active duty from July 1945 to November 
1945, from September 1950 to September 1952 and from November 
1954 to May 1956.  Associated with the claims file are 
service medical records (SMRs) for the period from July 1945 
to May 1956.  The SMRs are negative for any reports of back 
pain or any type of injury to the back.  Because of the 
veteran's several periods of service he was afforded entrance 
and separation physical examinations in July 1945, November 
1945, August 1950, September 1952, and May 1956.  All of the 
examinations were negative for any findings of any type of 
abnormality, deformity, or complaint regarding the veteran's 
back.  The veteran's September 1952 separation examination 
reported that he was not hospitalized during service and that 
there were no complaints of a medical nature at the time of 
the examination.  The May 1956 examination noted the 
veteran's history of injury to the 4th and 5th fingers of the 
left hand and a history of a ganglion cyst on the left hand.

The veteran submitted a claim for VA disability compensation 
in September 1952.  At that time he alleged that he injured 
his left wrist in March 1952 while serving in Korea.  He made 
no reference to a back problem at that time.

A June 1976 VA outpatient entry noted that the veteran 
complained of back pain in general.  The veteran was noted to 
have mild to moderate spasms in the lumbosacral area at that 
the time of a VA general medical examination in February 
1977.  X-rays of the lumbosacral spine were interpreted as 
negative at that time.  The veteran was evaluated in July 
1981 for a possible herniated nucleus pulposus.  The examiner 
reported that x-rays of the thoracic and lumbosacral areas of 
the spine showed mild to moderate thoracic spondylosis, mild 
upper lumbar spondylosis, and a slight narrowing of the disc 
space between T12-L1.  The assessment was chronic lumbar 
pain, most probably of mechanical etiology.  There was no 
apparent evidence of neurologic pathology.  X-rays of the 
lumbosacral spine from November 1981 were interpreted to show 
straightening of the normal lumbar curvature, which was felt 
to be related to regional muscle spasm.  There was also 
minimal to moderate degenerative lumbar spondylosis noted.  A 
January 1982 entry noted findings of low back pain that was 
secondary to lumbar spondylosis.  

Private records from C. F. Vaxguex, M.D., dated in 1983, 
noted that he had treated the veteran for complaints of neck, 
shoulder and back pain.  He attributed the veteran's pain to 
cervicodorsal-lumbar myositis.

Additional VA records associated with the claims file 
document continued complaints of low back pain.  A magnetic 
resonance imaging (MRI) test from September 1995 was 
interpreted to show no evidence of disc herniation or spinal 
canal stenosis.  Diffuse degenerative changes were noted 
throughout the thoraco-lumbar spine. 

The veteran submitted statements from two service comrades 
that were received in April 1997.  One individual, S. M., 
said that he served in Korea from 1951 to 1952.  He also said 
that he was aware that the veteran was driving a truck in 
1952 and had an accident.  S.M. said that the veteran 
suffered injuries on the left side of his body and received 
first aid for the injuries.  He stated that the injuries had 
always affected the veteran's health.  He made no mention of 
the veteran having suffered a back injury.

The second statement was from R.E., who said that he served 
in Korea with the veteran.  He said that in the spring of 
1952 the veteran had an accident while driving a truck.  He 
said that the veteran injured his left arm, leg, and neck 
when he attempted to take cover from mortar fire.  He also 
made no mention of the veteran having suffered a back injury.

B.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Evidence of record shows that the veteran was awarded a 
Combat Infantryman Badge (CIB) for his service in Korea 
during his period of service from September 1950 to September 
1952.  The CIB is indicative of participation in combat.  In 
that case, if an injury or disease is alleged to have been 
incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2003).  "Satisfactory evidence" is credible 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

The veteran's service medical records (SMRs) are negative for 
any indication of any type of injury to the back, both during 
his period of service from 1950 to 1952 and his other service 
in 1945 and from 1954 to 1956.  Further, the veteran made no 
reference to any back problems when he submitted his original 
claim in 1952.  He referred only to problems with his left 
hand at that time.

The first medical evidence of complaints of back pain is 
contained in the VA treatment records from 1976.  The veteran 
was noted to have complaints of back pain but made no 
reference to any incident of service as the source of his 
back pain.  X-rays from February 1977 were negative.  
Additional private and VA records noted continued complaints 
of back pain with assessments that it was due to spondylosis, 
myositis, or arthritis.  However, there was no opinion of 
record that related the veteran's back pain, and the several 
diagnoses of record, to any incident of service.  Further, 
there is no evidence to show that the veteran was diagnosed 
with arthritis of the lumbar spine within a year after 
service.

The Board notes that the veteran is capable of presenting lay 
evidence regarding the symptoms of residuals he felt were 
related to back pain in service.  However, where, as here, a 
medical opinion is required to diagnose the condition and to 
provide a nexus opinion to link the veteran's current back 
condition to service, only a qualified individual can provide 
that evidence.  As a layperson, the veteran is not qualified 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In evaluating this claim, the Board has considered for 
application 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), 
which provides for proof of a claim by satisfactory lay, or 
other evidence, for combat veterans, under certain 
conditions.  See Collette, supra.   In this case, even 
conceding a back injury of some sort during the veteran's 
Korean War service, there is no evidence to show that any 
currently diagnosed low back disorder is related to service.  
This includes consideration of the statements from the 
veteran's service comrades from Korea, neither of which said 
that the veteran suffered any type of back injury.  As noted 
above, the first evidence of back pain is recorded more than 
20 years after service.  The many private and VA treatment 
records make no connection between the veteran's current 
status and any incident of service.  As noted above, the 
Court has held that 38 U.S.C.A. 1154(b) does not alter the 
fundamental requirement of a medical nexus to service.  See 
Clyburn, supra; Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).  In the absence of any medical evidence to establish 
a link between any currently diagnosed low back disorder and 
any period of service, the veteran's claim must be denied.

II.  New and Material Evidence

The veteran is seeking to reopen a claim of entitlement to 
service connection for cervical osteoarthritis and a left 
shoulder disorder.  He submitted his current claim for 
service connection for those issues in April 1997.

The veteran originally sought to establish entitlement to 
service connection for the disorders in January 1971.  His 
claim was denied by way of a rating decision dated in May 
1971 with notice of the denial provided that same month.  The 
veteran did not submit a notice of disagreement.  The veteran 
attempted to reopen his claim for the left shoulder issue in 
March 1983.  His claim was denied in October 1983.  Notice of 
the denial was provided in December 1983.  The veteran again 
did not submit a notice of disagreement.  Thus the May 1971 
and October 1983 rating decisions became final as to those 
issues.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302(b), 20.1103 (2003).  The Board notes that 38 C.F.R. 
§ 20.302(c) was amended in November 2003.  See 68 Fed. Reg. 
64,805-64,806 (Nov. 17, 2003).  However, the amendment did 
not pertain to the time limit to submit a substantive appeal 
and the amendment is not for application in this case.  As a 
result of the veteran's failure to perfect an appeal of the 
May 1971 and October 1983 rating decisions, respectively, 
service connection for cervical osteoarthritis and a left 
shoulder disorder may now be considered on the merits only if 
new and material evidence has been received since the time of 
the last prior final adjudication.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  As the veteran filed his application to reopen prior 
to this date, the earlier version of the law remains 
applicable in this case.)  

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

A.  Cervical Osteoarthritis

The RO originally denied the veteran's claim in May 1971 
because there was no evidence of a neck injury or complaint 
in service.  

The evidence of record at the time of the May 1971 rating 
decision consisted of the veteran's SMRs for the period from 
July 1945 to May 1956, VA examination dated in March 1971, 
and statements from the veteran.

The veteran, through the appellant, submitted a request to 
reopen his claim for service connection in April 1997.  The 
evidence associated with the claims file subsequent to the 
May 1971 rating decision includes records from N. R. Santos, 
M.D., dated in December 1981, records from C. F. Vaxgeux, 
M.D., for the period from January 1983 to April 1983, 
hospital referral from Carolina-Trujillo Mental Health 
Center, dated in August 1983, certification of treatment from 
Carolina Central Mental Health, dated in February 1997, 
statements from J. Rosario, M.D., dated in February 1983 and 
April 1997, transcript of RO hearing, dated in April 1997, 
statements from S.M. and R.E., received in April 1997, report 
from J. M. Ayuso, M.D., dated in June 1999, VA treatment 
records for the period from June 1976 to April 2002, multiple 
VA examination reports for the period from April 1974 to 
April 2002, and statements from the veteran and his spouse.

The evidence is all new to the record in that it was not of 
record at the time of the May 1971 rating decision.  The 
April 1974 VA examination revealed no evident pathology 
related to the cervical spine even though the veteran 
complained of neck pain.  The other VA examination reports 
relate to evaluations of the veteran's service-connected 
disabilities and do not provide relevant evidence in regard 
to this issue.

The VA treatment records contain numerous diagnoses 
pertaining to the cervical spine.  These include myositis, 
spondylosis, degenerative joint disease, and degenerative 
disc disease.  Several of the diagnoses were confirmed by 
both x-ray and MRI studies.  The records also document a 
restricted range of motion and complaints of pain.  Dr. 
Vaxgeux has also provided a diagnosis of myositis.  

The statements from S.M. and R.E. both attest to the veteran 
being involved in a truck accident while serving in Korea.  
S.M. said that the veteran suffered injuries to his left side 
and received first aid.  R.E. said that he witnessed the 
veteran having injuries to the left arm, leg and neck.  These 
statements are supportive of the veteran having sustained a 
neck injury in service.

A review of the veteran's SMRs shows that there is no 
evidence of treatment for a neck injury during the 1950 to 
1952 period of service.  The veteran's September 1952 
separation physical examination is negative for any 
complaints or findings relating to the neck.  However, a 
clinical entry dated in July 1955 reported that the veteran 
hurt his neck.  The veteran was unable to move his neck and 
had spasms of the trapezius muscles bilaterally.  A 
radiographic report, dated in July 1955, reported on the 
results of cervical spine x-rays.  The report noted that the 
veteran was injured when he jumped into a pool.  The report 
further indicated that the veteran reported feeling pain 
right away.  The x-rays were negative.  No residuals were 
noted on the May 1956 separation physical examination.

The Board notes that the results of March 1971 VA examination 
provided diagnoses of cervical myositis that was noted to be 
secondary to tension and cervical osteoarthritis based on x-
ray findings.  The veteran had told the examiner that he 
injured his neck when he jumped off a truck to avoid mortar 
fire.  The examiner did not address the 1955 SMR entry 
documenting the evaluation of a neck injury.  The May 1971 
rating decision denied service connection on the basis that 
there was no evidence of a neck injury in service.  

Given that the SMRs clearly show a neck injury in service in 
1955, and because statements from S.M. and R.E. support the 
veteran's contentions of a different neck injury in 1952, and 
affording those statements the credibility required under 
Justus, supra, and the extensive volume of medical evidence 
that demonstrates a current disability, it may be said that 
the new evidence tends to prove a salient point relative to 
the question of service connection that was not previously 
proved.  In other words, the evidence received since the last 
final denial tends to support the veteran's claim in a manner 
such that it bears directly and substantially upon the 
question of service connection, and it is therefore so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

B.  Left Shoulder Disorder

The veteran's claim was denied in May 1971 because the RO 
found that there was no evidence of a left shoulder injury or 
complaint in service.  The October 1983 denial was based on 
the results of VA outpatient treatment records that the RO 
said diagnosed the veteran's left shoulder condition as 
bursitis.  The RO concluded that there was no evidence of 
bursitis in service.  

The evidence of record at the time of the October 1983 rating 
decision consisted of the veteran's SMRs for the period from 
July 1945 to May 1956, VA examinations dated in March 1971, 
April 1974, December 1974, October 1976, February 1977, and 
March 1982, records from Dr. Santos, dated in December 1981, 
records from Dr. Vaxgeux, for the period from January 1983 to 
April 1983, VA treatment records from June 1976 to March 
1983, and statements from the veteran.

The veteran, through the appellant, submitted a request to 
reopen his claim for service connection in April 1997.  The 
evidence associated with the claims file subsequent to the 
October 1983 rating decision includes certification of 
treatment from Carolina Central Mental Health, dated in 
February 1997, statements from J. Rosario, M.D., dated in 
February 1983 and April 1997, transcript of RO hearing, dated 
in April 1997, statements from S.M. and R.E., received in 
April 1997, report from J. M. Ayuso, M.D., dated in June 
1999, VA treatment records for the period from June 1976 to 
April 2002, multiple VA examination reports for the period 
from December 1974 to April 2002, and statements from the 
veteran and his spouse.

All of the evidence is new in that it was not of record at 
the time of the October 1983 rating decision.  The statements 
from Dr. Rosario do not provide any direct evidence regarding 
the veteran's left shoulder.  The testimony provided at the 
April 1997 hearing did not address this issue.  The 
certification of treatment from Carolina Central Mental 
Health addressed only psychiatric care provided to the 
veteran.  The VA examination reports addressed the veteran's 
service-connected disabilities and did not provide any 
diagnosis or opinion regarding the veteran's left shoulder 
claim.  Accordingly, this evidence is not material to the 
veteran's current claim. 

The report from Dr. Ayuso provided a diagnosis of capsulitis 
and degenerative disease of the left shoulder.  The VA 
treatment records contain a long history of treatment for 
complaints of left shoulder pain.  The veteran originally 
received physical therapy to improve his range of motion and 
reduce the pain in his left shoulder.  Eventually the veteran 
underwent a left hemiarthroplasty because of the arthritis in 
the left shoulder joint in June 1998.  The evidence recited 
shows that the veteran has a definite current disability as 
opposed to a rule-out diagnosis.

In addition, the statements from S.M. and R.E. both support 
the veteran's contention that he suffered a left shoulder 
injury in service when he attempted to evade mortar fire.  
The veteran had previously made this contention in March 1971 
at the time of his VA examination.  

The Board notes that the veteran was not diagnosed with 
bursitis at the time of the October 1983 rating decision, 
although the decision denied service connection for bursitis 
because it was not noted in service.  Rather, the pertinent 
VA outpatient record relied on at the time provided an 
assessment of rule out bursitis.  The May 1971 rating 
decision concluded that there was no evidence of a left 
shoulder injury or complaint in service.

The veteran's claim was originally denied because there was 
no evidence of a left shoulder injury in service.  The SMRs 
of record did not reflect treatment for such a condition.  No 
consideration was given to the veteran's claim of being 
injured when he attempted to evade mortar fire during combat.  
The October 1983 rating decision found that bursitis was not 
noted in service.  However, this condition was not diagnosed 
at that time, rather the veteran's complaints of left 
shoulder pain was characterized as rule out bursitis.  The 
large volume of VA treatment records, and several private 
reports, document a longstanding and continuous history of 
complaints regarding the left shoulder, culminating in 
surgery in June 1998.  The statements from S.M. and R.E. 
support the veteran's contention of suffering a left shoulder 
injury in 1952.  The Board must presume the credibility of 
this evidence at this stage.  Justus, supra.  Thus there is 
evidence of an injury in service and a current disability, 
two of the three criteria necessary to establish service 
connection.  When all the evidence of record is considered, 
the Board finds that the additional evidence provided is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

III.  Increased Rating - Ganglion Cyst

The veteran was granted service connection for a ganglion 
cyst on the left wrist in May 1971.  The grant was based on 
the cyst being noted on the veteran's May 1956 separation 
physical examination.  There was no evidence of any type of 
surgery for the cyst.  He was assigned a noncompensable 
disability evaluation that has remained in effect to this 
time. 

The appellant submitted the current claim, on behalf of the 
veteran, for a compensable disability rating in April 1995.  
VA treatment records for the period from April 1993 to April 
1995 were associated with the claims file.  The records did 
not show any treatment for complaints related to the ganglion 
cyst.

The veteran was afforded a VA orthopedic examination in 
October 1995.  In regard to the left wrist the examiner noted 
the presence of a small, one half-centimeter dorsal ganglion 
cyst.  No residual disability was attributed to the cyst.  X-
rays of the left-hand were interpreted as normal.  The 
diagnosis was dorsal left wrist ganglion cyst.

Additional VA records for the period from June 1976 to March 
1997 were associated with the claims file.  The records 
primarily related to treatment for unrelated issues.  The 
veteran was evaluated for complaints of radiculopathy in the 
left shoulder in June 1996.  The veteran underwent nerve 
conduction velocity (NCV) studies in July 1996.  The referral 
diagnosis indicated the veteran was being evaluated to rule 
out left radial nerve palsy.  The results of the test were 
interpreted to show left radial nerve neuropathy noted to be 
improving clinically.  Electromyogram (EMG) of the left 
triceps and left extensor indicis propius was normal.

The veteran testified at hearing at the RO in April 1997.  
The veteran's representative argued that the disability 
ratings for the veteran's disability of the fingers of the 
left hand and ganglion cyst of left wrist should be increased 
from the noncompensable level to a 10 percent rating.  The 
veteran reported that he was currently receiving treatment 
for his left hand disabilities.  The veteran reported that he 
would experience cramps in his left wrist.  He also said that 
he had difficulty holding onto things.  He said that his left 
hand would also shake.

The veteran was afforded a VA orthopedic examination in May 
1997.  The veteran was noted to be left-handed.  He 
complained of inability to hold objects in his left hand and 
an inability to eat with his left hand.  The examiner noted 
the results of the July 1996 EMG and NCV studies.  He said 
that the veteran was noted to have a history of left radial 
nerve palsy with the cause unknown.  The examiner reported 
that the veteran had a small ganglion cyst on the dorsum of 
the left wrist.  He said the cyst was movable and tender to 
palpation.  The veteran had dorsiflexion and flexion to 30 
degrees, and the examiner stated that this was pain free and 
passive.  The diagnosis was residuals of a left wrist 
ganglion cyst, status post surgical repair.

VA treatment records for the period from August 1979 to April 
2002 were associated with the claims file.  Records 
subsequent to March 1997, noted ongoing physical therapy for 
the veteran's left shoulder.  He later had surgery in June 
1998, with additional extensive therapy thereafter.  An entry 
dated in May 1998 noted that the veteran complained of 
tremors in the left arm.  The entry reported that the veteran 
had involuntary tremors during physical examination.  There 
was decreased sensation and force in the left hand.  
Additional entries noted the presence of tremors in the left 
arm and hand.  The veteran underwent an evaluation of the 
tremors in November 1999.  The examiner noted that the 
veteran had a movement disorder of the left hand over the 
last year.  The veteran reported that the movements were 
variable in intensity but would sometimes become so prominent 
that he had difficulty grasping things with his left hand.  
The examiner reported that the veteran exhibited what would 
be described as a tremor that showed the same intensity at 
rest or with action.  He reported that the muscle tone in the 
veteran's arms and legs was normal.  He said there was 
adequate finger to nose test performance with both hands.  
The veteran did have trouble lifting his left arm.  The 
examiner's impression was that the veteran had unspecific 
tremors.  He said there was no clear-cut evidence of 
Parkinson disease, or cerebellar outflow or dystonic tremor.  
He also said there is no clear-cut evidence of denervation 
tremor and opined that it could be an atypical unilateral 
variant of a central tremor.  He also said he could not 
completely ruled out a psychogenic component.  He did not 
relate the tremors to the veteran's service-connected 
ganglion cyst.  There was no functional impairment related to 
the veteran's ganglion cyst identified in the remainder of 
the records.

The veteran was afforded a VA orthopedic examination in April 
2002.  The examiner noted that previous x-rays of the left 
hand that showed no evidence of fracture or dislocation.  The 
veteran complained of mild pain in the ganglion cyst on his 
left wrist.  The examiner remarked that there were no 
anatomical defects of the left hand.  He said that it was 
difficult to evaluate functional defects in muscle strength 
because the veteran had severe resting tremors and intention 
tremors.  He noted that the veteran said that he could not 
open or close his hand.  He further noted that there was no 
intrinsic muscle atrophy of the left hand and no muscle 
atrophy of the thenar and hypothenar areas as would be 
evident with disuse atrophy.  He said that the veteran could 
spread his fingers and do the reverse as well as open and 
close the hands with the tremors.  The examiner opined that 
the veteran's tremors were due to Parkinson disease.  He 
reported a range of motion for the veterans left wrist of 
flexion and extension to 40 degrees.  He said that passive 
range of motion was difficult to evaluate because of the 
severe resting tremors.  The examiner said it was difficult 
to evaluate for a ganglion cyst but on palpation, with 
difficulty, he found a one-half centimeter ganglion cyst on 
the dorsal side of the left wrist.  He said it was nontender 
to palpation.  The diagnosis was ganglion cyst of the dorsal 
left wrist.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003

The Board notes that the veteran's left ganglion cyst 
disability was originally rated as an orthopedic disability 
when he was granted service connection in May 1971.  It was 
evaluated as a disability of the wrist by way of a Board 
decision dated in February 1983.  The disability continued to 
be rated as an orthopedic disability until the rating 
decision of June 1996.  At that time the RO chose to evaluate 
the veteran's ganglion cyst disability as a skin disorder.  
The RO later evaluated the veteran's disability again as an 
orthopedic disability beginning with a July 1998 rating 
decision.  The Board will proceed to evaluate the veteran's 
ganglion cyst disability under the rating criteria for both 
skin and orthopedic disabilities.

The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating disabilities involving the skin.  See 
67 Fed. Reg. 49,590-49,599 (July 31, 2002).  Because this 
change took effect during the pendency of the appellant's 
appeal, both the former and the revised criteria will be 
considered in evaluating the veteran's service-connected 
ganglion cyst.  Because of the nature of the particular 
diagnostic codes involved, the criteria for evaluating the 
veteran's ganglion cyst disability is not substantially 
different under the prior or amended regulations.  Thus, in 
light of the above there is no prejudice to the veteran in 
the Board's adjudication of the claim under both sets of 
criteria.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The RO rated the veteran's disability as noncompensable under 
Diagnostic Code 7819-7804, in June 1996, for benign new 
growths of the skin.  Instructions for Diagnostic Code 7819 
provide that such skin disorders be rated as scars, 
disfigurement, etc.  Diagnostic Code 7804 provides for a 10 
percent rating for superficial scars that are tender and 
painful on objective demonstration.  38 C.F.R. § 4.118 
(2002).

There is no evidence of record that the veteran has undergone 
surgery to remove his ganglion cyst at any time.  The Board 
notes that the May 1997 VA examiner reported the veteran's 
disability as status post surgical repair; this is not 
supported by the considerable volume of medical evidence of 
record.  Moreover, he did not report the presence of any 
scar.  Rather he, like the October 1995 and April 2002 VA 
examiners, reported the presence of a small ganglion cyst on 
the dorsal area of the left wrist.  Thus there is no basis to 
assign a compensable rating under Diagnostic Code 7804 as 
there is no evidence to show a scar.

The Board has also considered Diagnostic Code 7803, which 
provides for a 10 percent rating where there is evidence of a 
superficial and poorly nourished scar with repeated 
ulcerations.  38 C.F.R. § 4.118 (2002).  However, there is no 
evidence of record to demonstrate such a scar that is 
associated with the veteran's ganglion cyst.  Further, the 
Board has considered a rating under Diagnostic Code 7805 for 
limitation of the part affected.  Id.  Analysis of this 
possibility is discussed in the evaluation of the veteran's 
ganglion cyst under criteria used to evaluate orthopedic 
disabilities.

The amended criteria for Diagnostic Codes 7803 and 7804 are 
not substantially different from the prior criteria.  
38 C.F.R. § 4.118 (2003).  Diagnostic Code 7803 provides for 
a 10 percent rating where there are superficial, unstable 
scars.  A 10 percent rating under Diagnostic Code 7804 is in 
order where there is evidence of a scar that is superficial 
and painful on examination.  Diagnostic Code 7805 still 
directs that the disability be rated on limitation of the 
part affected.  Id.  Thus, there is no basis to assign a 10 
percent rating under the amended criteria.  The veteran does 
not have a superficial scar that is either unstable or 
painful on examination.  

The veteran's disability of a ganglion cyst of the left wrist 
has also been evaluated as analogous to limitation of motion 
of the wrist.  Limitation of motion of the wrist is rated 
under Diagnostic Code 5215, which assigns a maximum 10 
percent rating for limitation of dorsiflexion to less than 15 
degrees, or limitation of palmar flexion in line with 
forearm.  38 C.F.R. § 4.71a (2003).  Further the standardized 
range of motion for the wrist is plantar flexion to 80 
degrees and dorsiflexion to 70 degrees and ulnar deviation to 
40 degrees and radial deviation to 20 degrees.  38 C.F.R. 
§ 4.71, Plate I (2003).

The veteran's range of motion was not recorded at the time of 
the October 1995 examination.  However, in May 1997 the 
veteran was noted to have flexion and dorsiflexion to 30 
degrees that was pain free.  In April 2002 the veteran's 
range of motion was 40 degrees of flexion and dorsiflexion.  

In this case, the veteran's right wrist range of motion is 
not limited to dorsiflexion of 15 degrees or with palmar 
flexion limited in line with the forearm to warrant the 10 
percent rating under Diagnostic Code 5215.  The veteran 
experiences some limitation of motion of the left wrist, as 
evidenced on his VA examinations.  However, even if the 
limitation is attributed solely to the veteran's service-
connected ganglion cyst, the limitation does not rise to the 
level of a compensable rating.  Thus, evaluating the 
veteran's disability under the limitation of the part 
affected does not warrant a compensable disability under 
Diagnostic Code 7805, 38 C.F.R. § 4.118 (2002), or Diagnostic 
Code 7805, 38 C.F.R. § 4.118 (2003).

In addition to the applicable schedular criteria, under 38 
C.F.R. §§ 4.40, 4.45 (2003), VA is required to consider 
whether an increased evaluation could be assigned on the 
basis of functional loss due to pain or weakness to the 
extent that any such symptoms are supported by adequate 
pathology.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Here, while the veteran was noted to have less than full 
range of motion of the left wrist, his range of motion was 
noted to increase between 1997 and 2002.  Moreover, the 
veteran was not noted to have motion with pain, fatigue, or 
any identifiable functional loss that could be associated 
with his ganglion cyst.  The veteran has not sought treatment 
for his ganglion cyst and the treatment records do not 
reflect any complaints of pain, fatigue, or incoordination 
that are related to the cyst.  The veteran has a left radial 
nerve palsy and tremors that have not been related to this 
service-connected disability.  Accordingly, there is no basis 
to assign a compensable rating under 38 C.F.R. §§ 4.40, 4.45 
and DeLuca.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a back disorder or a compensable 
disability rating for the veteran's service-connected 
ganglion cyst of the left wrist.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2001).  The Board notes that 38 
C.F.R. § 3.102 was amended in August 2001, effective as of 
November 9, 2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  However, the change to 38 C.F.R. § 3.102 eliminated 
the reference to submitting evidence to establish a well-
grounded claim and did not amend the provision as it pertains 
to the weighing of evidence and applying reasonable doubt.  
Accordingly, the amendment is not for application in this 
case.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096, (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), which became effective during the pendency of this 
appeal.  VA has also issued final regulations to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32. (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  The veteran filed a claim for an 
increase in his service-connected ganglion cyst disability in 
April 1995 and a claim for service connection for a back 
disorder in April 1997.  He has provided the necessary 
information to complete his application for benefits.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

As the veteran's claim was submitted prior to the enactment 
of the VCAA, the RO initially scheduled the veteran for an 
examination to evaluate his increased rating claim in October 
1995.  The veteran's claim was then denied after 
consideration of the examination report in June 1996.  The 
veteran was provided notice of the decision that same month.  
He was informed of why the evidence of record failed to 
substantiate his claim for a compensable rating.

The veteran's claim for service connection for a back 
disorder was originally denied as not well grounded in 
January 1998.  The veteran was informed that he had not 
submitted any evidence to show a back disorder in service or 
any evidence to show that any currently diagnosed back 
disorder was related to service.

The RO wrote to the veteran in March 2002 to provide the 
required notice under the VCAA.  The veteran was notified of 
the elements to satisfy in order to establish service 
connection.  He was further informed of the types of evidence 
that could be used to support his claim and that the RO would 
assist him in obtaining evidence that he identified.  The 
veteran was also informed that he needed to submit evidence 
to show that his service-connected disability had increased.  
The RO provided examples of the types of evidence that the 
veteran could submit, or ask the RO to obtain, that would 
support his claim for an increased rating.

The veteran responded to the RO's letter in April 2002.  He 
stated that all of his medical treatment was provided by VA 
at the VA medical center (VAMC) in San Juan.

The veteran was issued supplemental statements of the case 
(SSOCs) in August 2002, and October 2002, respectively.  The 
SSOCs reviewed all the evidence added to the record since the 
statement of the case (back) was issued in May 1999 and a 
SSOC (ganglion cyst) was issued in May 1999.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim. In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by VA or the veteran.  The 
veteran submitted a number of private and VA treatment 
records.  In addition, VA records identified by the veteran 
were obtained by the RO and associated with the claims file.  
The veteran submitted lay statements from service comrades in 
support of his claim.  The veteran testified at a hearing at 
the RO in April 1997.  He was afforded several VA 
examinations.  

As for whether further action should have been undertaken by 
way of obtaining additional medical nexus opinion on the 
question of service connection for a back disability, the 
Board notes that such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period, and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2003).  In this case, there is no indication, 
except by way of unsupported allegation, that a current back 
disability may be associated with an in-service event.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.

The veteran has not alleged that there is any outstanding 
evidence that would support his contentions.  The Board is 
not aware of any outstanding evidence.  Therefore, the Board 
finds that the VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2003).

ORDER

Service connection for a back disorder is denied.

New and material evidence has been received sufficient to 
reopen a claim of service connection for cervical 
osteoarthritis; to this extent, the appeal is granted.

New and material evidence has been received sufficient to 
reopen a claim of service connection for a left shoulder 
disorder; to this extent, the appeal is granted.

An increased rating for a left wrist ganglion cyst is denied.


REMAND

In light of the SMR evidence of a neck injury in 1955 and the 
statements from S.M. and R.E., the veteran has demonstrated 
that he had a neck injury in service.  He has a current 
diagnosis of a cervical spine disability.  Accordingly, he 
should be afforded a VA examination to obtain an opinion as 
to whether it is at least as likely as not that any currently 
diagnosed cervical spine disorder could be related to the 
1952 incident or the 1955 injury.

The Board also notes that, while the SMRs do not show 
treatment for a left shoulder disorder, the other evidence is 
such that it appears that the veteran did indeed suffer a 
left shoulder injury during his combat service in Korea.  
This is supported by the comrade statements noted above and 
the veteran's own statements.  In light of his CIB, the 
veteran's statement is credible and consistent with his 
duties in a combat zone.  The veteran should also be afforded 
a VA examination to determine if there is any relationship to 
any currently diagnosed left shoulder disorder and his 
claimed injury in service.  

Finally, the veteran's disability involving the ring and 
little finger of the left hand was originally rated as 
noncompensably disabling at the time he sought an increased 
rating in April 1995.  The disability was rated as analogous 
to favorable ankylosis for two digits of one hand under 
Diagnostic Code 5223.  38 C.F.R. § 4.71a (2002).

The veteran's disability rating was increased to 20 percent 
in July 1998, effective from April 1995.  The veteran's 
disability was determined to warrant a 20 percent rating 
under Diagnostic Code 5219.  38 C.F.R. § 4.71a (2002).  
Diagnostic Code 5219 relates to rating disabilities involving 
unfavorable ankylosis of two digits on one hand.

The Board notes that the criteria used to evaluate ankylosis 
and limitation of motions of digits of the hands was amended 
in July 2002, effective from August 26, 2002.  See 67 Fed. 
Reg. 48,784-48,787 (July 26, 2002).  The change in 
regulations did not amend the disability level for Diagnostic 
Code 5219 and unfavorable ankylosis of two digits of one 
hand.  However, the change did include a change in criteria 
used to evaluate the measurement of ankylosis.  The veteran's 
claim has not been evaluated under the amended criteria.  
Moreover, the examinations of record are not adequate to 
allow for the Board to evaluate the veteran's claim under the 
new criteria. 

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the 
appellant in order to request that 
she identify the names, addresses, 
and approximate dates of treatment 
for all VA and non-VA health care 
providers who have treated the 
veteran for his claimed disabilities 
since April 2002.  After securing 
the necessary releases, the RO 
should attempt to obtain copies of 
pertinent treatment records 
identified by the appellant that 
have not been previously secured, 
and associate them with the claims 
file.

2.  Upon completion of the action 
above, the veteran should be 
scheduled for a VA orthopedic 
examination.  The examiner should 
review the claims file.  All 
necessary tests should be conducted.  
The examiner should review the 
results of any testing prior to 
completion of the report.  The 
examiner is requested to provide an 
opinion as to whether it is at least 
as likely as not that: 1) any 
currently diagnosed cervical spine 
disorder is related to service in 
light of the veteran's and others' 
statements of a neck injury and the 
1955 SMR entries; and 2) any 
currently diagnosed left shoulder 
disorder is related to service in 
light of the veteran's and others' 
statements of a left side/shoulder 
injury in service.  The report of 
examination must include the 
complete rationale for all opinions 
expressed.  

3.  The veteran should also be 
afforded an examination to assess 
the current status of his disability 
involving the fourth and fifth 
fingers of the left hand.  The 
examiner should review the claims 
file.  All necessary tests should be 
conducted.  The examiner should 
review the results of any testing 
prior to completion of the report.  
The examination report should 
consider the rating criteria for 
evaluating ankylosis and limitation 
of motion of digits found at 
38 C.F.R. § 4.71a, Diagnostic Codes 
5216-5230 (2003).  The report of 
examination must include the 
complete rationale for all opinions 
expressed.  

4.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issues on 
appeal.  If any benefit sought is 
not granted, the appellant and her 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



